DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and Amendment filed June 9, 2021 is acknowledged. 
Claims 1, 4-10 and 12 are pending, and are being examined on the merits. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
 

Response to Arguments and Declaration
Applicant’s arguments filed June 9, 2021 have been fully considered.

Rejection of claims 1, 4-10 and 12 under 35 USC § 103 over Ismagilov in view of Intorasoot, Shin and Xiao
	Applicant argues that the rejection of the currently pending claims should be withdrawn in view of the amendments to independent claim 1 requiring a particular LOD, as the cited prior art does not teach or suggest the recited LOD (Remarks, p. 9). Applicant also argues that the amendment to claim 1 requiring that the method be performed on an integrated molecular diagnostic platform for automated operation further distinguishes the art, as Ismagilov, in particular, does not teach an integrated “sample pretreatment module” (Remarks, p. 10).
	The Examiner disagrees. First, regarding the LOD, as discussed below in conjunction with the 35 USC § 103 rejection, Ismagilov implicitly teaches an LOD in the range recited in instant claim 1. Second, regarding the sample pretreatment module, the Examiner notes that Ismagilov teaches an incubation module, in which samples are incubated (or “pretreated”) with various treatments, including, e.g., antibiotics (e.g., para. 219). Ismagilov also describes in para. 219 that the use of such an integrated device enables extraction and quantification of nucleic acids in a contamination-free platform which provides “ultra-sensitive measurements that improve detection limits”. In addition, instant claim 1 does not specifically require a “sample pretreatment module”, and thus the alleged lack of a “sample pretreatment module” cannot be used to distinguish the claims from the prior art.
	Applicant has also additionally submitted a 37 CFR 1.132 Declaration with attached Exhibits, including Exhibit A which purportedly includes data distinguishing between live and dead cells with a resulting increase in sensitivity in the live cell detection, and Exhibit B which compares detection of two M. tuberculosis strains.
1, the data shows that the method detects live TB (left set of lanes), does not detect dead TB treated with PMA (middle set of lanes), and detects a sample comprising live and dead TB, which is treated with PMA. However, there does not appear to be a comparison of a prior art method, which presumably would be, at least, a biological sample comprising live and dead TB that is untreated with PMA. Thus, no conclusions can be drawn about whether adding PMA to the prior art method produces unexpected results. In the Declaration, Applicant states that the sensitivity of the prior art methods are 105 CFU/test (p. 3, para. 6). However, Applicant does not provide any data demonstrating that, nor provide any source for that information. Therefore, no assessment can be made as to whether that 105 CFU/test data is the appropriate comparison. Finally, the Examiner notes that, on a very conceptual level, instant claim 1 is directed to depleting non-target nucleic acid (i.e., nucleic acid from dead TB) prior to quantifying target nucleic acid (i.e., nucleic acid from live TB). Generally speaking, non-target deletion/subtraction methods are known in the art, and they are completed to increase the sensitivity of the method to detect the target. Thus, the expected result of the method of the unexpected result. For example, perhaps the data shows the expected result that the PMA treatment increases sensitivity, but the amount of increased sensitivity is unexpected. MPEP 716.02 notes that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”. MPEP 716.02(a) provides additional direction as to what constitutes an acceptable evidentiary showing that results are unexpected.
	Regarding Exhibit B, the data provided shows the detection of two strains of TB. As with Exhibit A above, there is no data showing a comparison of the prior art method without PMA treatment, and, even if there was, there is no indication that an increased sensitivity is unexpected.
	In addition, regarding both Exhibits A and B, the MPEP requires that the unexpected results be commensurate in scope with the claimed invention; that is, the unexpected results must occur over the entire claimed range. 716.02(d). As noted above, Applicant has not submitted evidence of unexpected results, and so an assessment of whether such results are commensurate in scope with the claims obviously cannot be made. However, the Examiner notes that claim 1, in particular, is very broad, being directed to, in part, any nucleic acid dye, any type of DNA amplification reaction, probes directed to any surface target on the Mycobacterium tuberculosis, and so on. Applicants should consider these requirements should they choose to submit additional data in an effort to show unexpected results.

	These arguments and the data presented in the Declaration are not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims.

Claim Objections
Claim 1 is objected to because of the following informality: the limitation “up to 10~14 CFU/[PCR]” in the penultimate “wherein” clause should be “up to 10-14 CFU/[PCR]”. That is, the tilde character (~) in the range should be replaced with a hyphen (-).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 4-10 and 12 depend from claim 1, and consequently incorporate the indefiniteness issue of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 4-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov2 (WO 2016/085632 A2) in view of Intorasoot3 (Novel potential diagnostic test for Mycobacterium tuberculosis complex using combined immunomagnetic separation (IMS) and PCR-CTPP, J Appl Microbiol, 121(2): 528-538, 2016), Shin4 (Mycobacterium tuberculosis HBHA Protein Reacts Strongly with the Serum Immunoglobulin M of Tuberculosis Patients, Clin Vaccine Immunol, 13(8): 869-875, 2006) and Xiao5 (Development of a quantitative real-time PCR assay for viable Salmonella spp. without enrichment, Food Control, 57:185-189, 2015).

	Ismagilov is directed to methods that can identify and quantify microorganisms in a cell, as well as determine their susceptibility to drugs. The methods can be performed on a microfluidic device. Xiao is directed to methods of optimizing PMA concentrations in real-time PCR assays of microorganisms. Intorasoot is directed to a test for TB using immunomagnetic separation and PCR. Shin is directed to the identification and characterization of TB antigens.

Regarding independent claim 1, Ismagilov teaches … 
Mycobacterium tuberculosis in a sample, comprising the following steps: (para. 68: “methods … related to analysis of samples … A sample can be obtained from a subject”; para. 78: “[o]rganisms can include … [TB]”; para. 136: “agents inhibiting amplification of nucleic acids from dead cells will be used (e.g., … PMA)”);
(b) mixing the plurality of magnetic beads, a sample from a patient comprising live Mycobacterium tuberculosis and dead Mycobacterium tuberculosis, and a nucleic acid dye, so that the plurality of magnetic beads and the nucleic acid dye are combined with live Mycobacterium tuberculosis and dead Mycobacterium tuberculosis in the sample; (para. 68: “methods … related to analysis of samples … A sample can be obtained from a subject”; para. 78: “[o]rganisms can include … [TB]”; para. 133: “microorganisms in the sample are treated with a reagent that binds to and prevents amplification of free nucleic acids, such as PMA”; para. 136: “agents inhibiting amplification of nucleic acids from dead cells will be used (e.g., … PMA)”; para. 131: “the [sample] can then be purified with … paramagnetic beads … prior to washing and then elution”);
(c) exciting the nucleic acid dye with a light (para. 133: “the sample is irradiated to initiate photochemical reaction to prevent the amplification of unwanted nucleic acids”);
(d) magnetically aspirating the plurality of magnetic beads bound to the live Mycobacterium tuberculosis and the dead Mycobacterium tuberculosis in the sample with a magnetic field to remove impurities (para. 131: “the [sample] can then be purified with … paramagnetic beads … prior to washing and then elution”); 
(e) replacing the magnetic field with a temperature control module (para. 230: “the devices … are integrated devices comprising one or more modules … includ[ing] a sample 
and then performing a DNA amplification reaction on the sample to obtain a reaction product (para. 270: “amplification … can include heating elements on the device” para. 149: “PCR mixture to produce amplicons of varying sizes”);
(f) combining the reaction product with a fluorescent label to detect a fluorescent signal of the reaction product, wherein the DNA of the dead Mycobacterium tuberculosis is not amplified, thereby detecting the live Mycobacterium tuberculosis in the sample (para. 154: “the amplification assay can be real-time PCR … By using a … fluorescent dye … it is possible to quantify the starting amount of nucleic acid in the sample”);
and wherein the method is performed in an integrated molecular diagnostic platform for automated operation (para. 230: “integrated devices comprising one or more modules … modules include … incubation … sample preparation … amplification … and … readout”; automated operation described, e.g., in paras. 204, 236-237, 240-241, 318, 326).

Regarding the limitation … wherein a limit of detection (LOD) of the method step is up to 10-14 CFU/PCR, Ismagilov teaches LODs expressed as concentrations instead of the instantly claimed quantities per reaction. Specifically, Ismagilov teaches detecting bacterial load over a 

Ismagilov does not teach that the particular strain of live Mycobacterium tuberculosis is H37Ra. However, Intorasoot teaches detecting H37Ra (p. 532, left col., para. 1).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Ismagilov and incorporate the H37Ra strain of Intorasoot. Ismagilov teaches that the method is useful for detecting Mycobacterium tuberculosis. It would have been obvious to the ordinary artisan to try various strains of Mycobacterium tuberculosis, including H37Ra, in the Ismagilov method, and would have had an expectation of success as Ismagilov does not limit the method to any particular strain of Mycobacterium tuberculosis.

Ismagilov does not teach (a) coating a plurality of Mycobacterium tuberculosis-specific probes on a surface of a plurality of magnetic beads to form a plurality of magnetic bead-probe complexes. Ismagilov does teach the use of paramagnetic beads in the purification steps (para. 131), but the Ismagilov beads bind to nucleic acids, not the microorganism itself, as recited in the instant claims. However, Intorasoot and Shin teach this limitation. Specifically, Intorasoot teaches immunomagnetic separation using magnetic beads coated with antibodies directed to the Mycobacterium-specific antigen Ag85B (p. 529, right col., para. 1; p. 530, right col., para. 2), Mycobacterium surface proteins Ag85B and heparin-binding hemagglutinin (HBHA) can be used as probes in TB detection assays (abstract). As evidenced by the instant specification, HBHA binds to live and dead TB cells (para. 34).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov and incorporate the immunomagnetic separation of Intorasoot using the Shin probe. Ismagilov teaches the need for assessing a slow growing microorganism’s drug resistance (para. 65). Intorasoot teaches that a detection method involving immunomagnetic separation is particularly useful for detecting slow growing microorganisms, such as TB. Intorasoot uses an antibody directed to TB surface protein Ag85B. Shin teaches that antibodies directed to TB surface proteins Ag85B and HBHA can be used to detect TB, but that the sensitivity of the anti-HBHA antibodies is significantly higher than the sensitivity of the anti-Ag85B antibodies. One of ordinary skill in the art would have been motivated to try the immunomagnetic separation of Intorasoot using the Shin anti-HBHA probe in order to improve the sensitivity of the Ismagilov method as directed to slow-growing TB. The ordinary artisan would have had an expectation of success as the Ismagilov sample preparation steps would not preclude the use of immunomagnetic separation.

Ismagilov does not teach that the light in step (c) is blue light. However, Xiao teaches this limitation (p. 186, right col., para. 4: “PMA-treated cell suspensions were subsequently exposed to a blue-light for 15 min”).

Prior to the effective filing date of the claimed invention, it also would have been prima facie obvious practice the method of Ismagilov and incorporate the blue light of Xiao for PMA photolysis. Ismagilov teaches the use of PMA and teaches that the PMA is irradiated to activate it, but does not teach the use of any particular source of irradiation. Xiao teaches that PMA can be activated with blue light. One of ordinary skill in the art would have been motivated to try the blue light of Xiao in the method of Ismagilov, as there are a limited number of protocols that can be used to complete PMA photolysis. The ordinary artisan would have had an expectation of success as Ismagilov does not limit the source of irradiation.

Ismagilov does not teach wherein the plurality of Mycobacterium tuberculosis-specific probes bind to an outer membrane of live Mycobacterium tuberculosis and dead Mycobacterium tuberculosis in the sample. However, Intorasoot teaches wherein the plurality of Mycobacterium tuberculosis-specific probes bind to an outer membrane of live Mycobacterium tuberculosis in the sample. Specifically, Intorasoot teaches the use of a probe which is an antibody to the Ag85B antigen, a surface exposed protein which is highly-specific for TB (p. 529, right col., para. 1; p. 530, right col., para. 2). Intorasoot does not teach a probe that binds to dead TB, in addition to live TB, in the sample. However, Shin teaches that, in addition to Ag85B, heparin-binding hemagglutinin (HBHA) is also a specific surface antigen to TB, and that anti-HBHA antibodies can be used to selectively bind to TB (abstract). The instant specification teaches that probes that bind to HBHA bind to both live and dead TB (para. 34). 


	Regarding dependent claim 5, Ismagilov teaches that the sample is washed with a wash buffer during the magnetic aspiration. Specifically, Ismagilov teaches that a sample can be purified on paramagnetic beads and then washed, prior to sample elution (para. 131). In addition, Intorasoot teaches that the bacteria-bound magnetic beads were immobilized using an external magnet and washed three times in PBS (p. 531, left col., para. 2).

Regarding dependent claim 6, Ismagilov teaches that the DNA amplification reaction is PCR (para. 142) or real time quantitative PCR (para. 148).

Regarding dependent claim 7, the claim recites a DNA amplification reaction that includes a range of 1 to 30 cycles. Ismagilov teaches an overlapping range of 20-40 cycles (para. 147). In the case where a claimed range overlaps a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Regarding dependent claim 8, the claim recites an operating time of the method ranging from 0.5 to 3.5 hours. Ismagilov teaches overlapping ranges of operating times. Specifically, Isamgilov teaches “a workflow … to identify the organisms, quantify their load, and/or determine their antibiotic susceptibility, in less than 2.5 hours, less than 2 hours, less than 1 prima facie case of obviousness exists. MPEP 2144.05.

Regarding dependent claim 9, Ismagilov teaches that the method is performed on a microfluidic chip (para. 66: “can be performed on any suitable platform, including … microfluidic devices (e.g., SlipChip devices). 

Regarding dependent claim 10, the claim recites an amount of live TB in the range of 10 to 106 CFU.  Ismagilov teaches bacteria present in the sample in a range of 100 CFU/mL to 1,000,000 CFU/mL (para. 327). In the case where a claimed range overlaps a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05. In addition, since CFU refers to viable cells only, one of ordinary skill in the art would understand Ismagilov as referring to live cells.

Regarding dependent claim 12, Ismagilov does not teach these additional limitations. However, Intorasoot teaches wherein the plurality of Mycobacterium tuberculosis-specific probes bind to an outer membrane of live Mycobacterium tuberculosis in the sample. Specifically, Intorasoot teaches the use of a probe which is an antibody to the Ag85B antigen, a surface exposed protein which is highly-specific for TB (p. 529, right col., para. 1; p. 530, right col., para. 2). In addition, Shin teaches that, in addition to Ag85B, heparin-binding hemagglutinin (HBHA) is also a specific surface antigen to TB, and that anti-HBHA antibodies can be used to selectively bind to TB (abstract). The instant specification teaches that probes 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious practice the method of Ismagilov and incorporate the immunomagnetic separation of Intorasoot using the Shin probe. Ismagilov teaches the need for assessing a slow growing microorganism’s drug resistance (para. 65). Intorasoot teaches that a detection method involving immunomagnetic separation is particularly useful for detecting slow growing microorganisms, such as TB. Intorasoot uses an antibody directed to TB surface protein Ag85B. Shin teaches that antibodies directed to TB surface proteins Ag85B and HBHA can be used to detect TB, but that the sensitivity of the anti-HBHA antibodies is significantly higher than the sensitivity of the anti-Ag85B antibodies. One of ordinary skill in the art would have been motivated to try the immunomagnetic separation of Intorasoot using the Shin anti-HBHA probe in order to improve the sensitivity of the Ismagilov method as directed to slow-growing TB. The ordinary artisan would have had an expectation of success as the Ismagilov sample preparation steps would not preclude the use of immunomagnetic separation.

In view of the foregoing, claims 1, 4-10 and 12 are prima facie obvious over Ismagilov in view of Intorasoot, Shin and Xiao.


Conclusion
Claims 1, 4-10 and 12 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The MPEP requires that Applicant has the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. 716.02(b) II. Applicant has not met this burden because, as noted above, it is not even clear what data is being presented in Exhibit A. 
        2 Ismagilov was cited in the PTO-892 Notice of References Cited mailed September 15, 2020.
        3 Intorasoot was cited in the PTO-892 Notice of References Cited mailed September 15, 2020.
        4 Shin was cited in the PTO-892 Notice of References Cited mailed September 15, 2020.
        5 Xiao was cited in the PTO-892 Notice of References Cited mailed September 15, 2020.